CaSe:18-18187-|\/|ER DOC#ZSO Filed212/04/18 Entered:12/04/1813206220 Pagel Of 12

Fili in this information to identify the case:

United States Bankruptcy Court for the District of Colorado,
Denver Division

Case #: 18-18187
Debtor 1 Beaml Richard R. MER

Debtor 2 Chapter: g

 

 

Locai Bankruptcy Form 3015-1.1

 

AMENDED CHAPTER 13 PLAN

lNCLUD|NG VALUATiON OF COLLATERAL AND CLASS|F|CAT|ON OF CLAIMS

 

 

Complete applicable sections This chapter 13 plan datetDeoernber 3 201Bsupersedes all previously filed plans.

mm

1.1. To Creditors: TH|S PLAN MAY MOD|FY YOUR R|GHTS. lf you oppose any provision of the plan you must file a written objection with the Couit by the
deadline fixed by the court. (Applicab|e deadlines given by separate notioe.) lf you do not me a timely objection, you will be deemed to have accepted the
terms of the plan, which may be confirmed without further notice or hearing. Creditors must tile timely proofs of claim in order to receive the applicable
payments

1.2. NONSTANDARD PROV|S|ONS
[X] This plan contains nonstandard provisions. set out in Part 12 ot the plan.

 

1.3. MOT|ONS FOR VALUAT|ON OF COLLATERAL AND DETERM|NAT|ON OF SECURED STATUS UNDER 11 U.S.C§ 506
[ ] This plan contains a motion for valuation opersonai property collateral and determination of secured status under 11 U.S.C§ 506. Addiiiona|
details are provided in Part 7.4 of this plan.
[ ] The debtor is requesting a valuation of real property collateral and determination of secured status under 11 U.S.C§ 506 by separate motion.
Additiona| details are provided in Parts 7.3 and/or Part 7.4 of this plan. Status of motion:

1.4. M0110NS FOR LlEN AVO|DANCE UNDER 11 U.S.C.§ 522(f)
[ ] The debtor is requesting avoidance of a judicial lien or non-possessory, non-purchase-money security interest under 11 U.S.C. § 522(f)
by separate motion. Additlonal details are provided in part 10.4 of this plan. Status of motion:

wckground information

2.1 Prlor bankruptcies pendlqg_\yithln one year of the petition date for this case:
Case Number and Chapter Discharge or dismissal l' conversion Date

None

 

 

 

 

 

 

 

2.2 Discharge: The debtor:
[X] is eligibie for a discharge

2.3 Domtcile & Exemptlons:

Prior states of domici|e:
within 730 days NIA
within 910 days NFA

The debtor is claiming exemptions available in th[*X] state of Colorado or[ ] federal exemptions

2.4 Domestic Support: The debtor owes or anticipates owing a Domestic Support Ob|igation as denned in 11 U.S_t§.101(14A). Notice shall be
provided to these parties in interest

A. SpouselParent:
M
[ictentify]

B. Governmeni:
!M

twentiny
C. Assignee or other

L.B.F. 3015-1.1 (121'17) page l

CaSe:18-18187-|\/|ER DOC#ZSO Filed:12/04/18 Entered212/04/1813206220 PageZ Of 12

CaSe:18-18187-|\/|ER DOC#ZSO Filed212/04/18 Entered:12/04/1813206220 PageS Of 12

M
[ldentlfy]

D. The Debtor[ ] has provided the Trustee with the address and phone number of the Domestic Support Obiigation recipient,B] cannot
provide the address or phone number because iilthey islare not available

E. The current monthly income of the debtor, as reported on Officia| form 1226-1 or 1220-2, as applicabie. [X] be|ow, [ ] equal to. or[ ]
above the applicable median income

Plan Analysis

3.1 Total Debt Provlded for under the Plan and Administrative Expenses
A. Total Priority Claims (Class One)
1. Unpaid attorneys fees 5 2 600
(total attorneys fees are estimated to be $ 4,100 of which $ 1,500 has been prepaid)
2. Unpaid attorneys costs (estimated) s 4
3. Total taxes _
(Federal $_Q; State $Q $ Q_
B. Total payments to cure defaults (Ciass Two) $ 65 618
C. Total payments on secured claims (Ciass Three) $ g
D. Total payments on unsecured claims (Class Four) $ 3_93_
E. Sub-Tota| $ 69,615
F. Total trustees compensation (10%) of debtor's payments) $ 7 735
G. Total debt and administrative expenses $ 77 350
3.2 Reconciliatlon with Chapter 7
A. 7Thhe net fpt;'ope!artyn values set forth below are liquidation values rather than replacement values. The replacement values may appear in Class
rea o e p .
B. Assets available to Class Four unsecured creditors if Chapter 'r' tiied:
1. Va|ue of debtor's interest in non-exempt property $ 163,399

Less costs x Debtor's Less
Property Va|ue of sale Less Liens interest = Net Va|ue

1475 S Quebec Way # 46, Denver, CO 000 67 100% 1

 

 

2. P|us: value of property recoverable under avoiding powers: 5 g
3. Less: estimated Chapter 7 administrative expenses: 3 6 642
4. Less: amounts payable to priority creditors: $ g
5. Equals: estimated amount payable to Class Four creditors if Chapter 7 liled (if negative. enter zero) $ 156 757
C. Estimated payment to Class Four unsecured creditors under the Chapter 13 Plan plus any funds recovered from
"other property' described in Part 4.1.D below. 5 393
Proporiios and Future Eamings subject to mo supervision and control or the Trustee
4.1 Future Eamlngs: The debtor submits to the supervision and control of the Trustee all or such portion of the debtoi‘s future eamings or other future

income as is necessary for the execution of the Plan, including:
A. Future earnings which shall be paid to the trustee for a period of approximaie|y@ months, beginning October 17 2018 as follows:

 

Number Arnount of Total
60 1 .16 77

 

C. Amounts for the payment of Class Five post-petition claims included in above: §
D. Other property:

4.2 Payments: The debtor agrees to make payments under the Plan as foilows:
[X] Direct Payment from debtor to trustee

class one - claims Entitiod to Priority under 11 u.s.c. § 507

L.B.F. 3015-1.1 (12!17) page 2

CaSe:18-18187-|\/|ER DOC#ZSO Filed:12/O4/18 Entered:12/O4/181320622O Page4 Of 12

CaSe:18-18187-|\/|ER DOC#ZSO Filed:12/O4/18 Eiitei’ed212/O4/181320622O PageB Oi 12

Uniess other provision is made in paragraph 10. 3, each creditor In Class One shall be paid in full In deferred cash payments prior to the
commencement of distributions to any other class (except that the payments to the Trustee shall be made by deduction from each payment
made by the debtor to the Trustee) as follows:

5.1 Aiiowed administrative expenses:
A. Trustee's compensation (10% of amounts paid by debtor under this Plan) $ 7 735
B. Attorneys Fees (estimated and subject to allowance) $ 2 600
C. Attomey's Costs (estimated and subject to ailowance) 5 5
5.2 Other priority claims to be paid in the order of distribution provided by 11 U.S.C. § 507 [if none, indicate]:
A. Domestic Support Ob|igations:A proof of claim must be timely filed in order for the Trustee to distribute amounts provided by the
plan.

1. Priority support arrearage: The debtor owes past due support to
[name] in the total amount of $ [amount] that will be paid as follows:
[ ] Distributed by the Trustee pursuant to the terms of the Plan; or
[ ] The debtor is making monthly payments via a wage order [ ] or directly [ ] (refiected on Scheduie l or J) in the amount of it
[amount] to . Of that monthly amount {amount] is for
current support payments and 5 [amount] is to pay the arrearagel
2. Other: For the duration of the plan. during the anniversary month of contirmation, the debtor shall t`le with the Court and submit to the
Tn.istee an update of the required information regarding Domestic Support Ob|igations and the status of required payments

 

 

B. Taxes
1. Federai Taxes $ g
2. siaie 'raxes $ 9

ciass Two - persons

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6.1 Modification of Rig hts: if debtor is proposing to modify the rights of creditors in Class Two. debtor must specifically serve such creditor in the
manner specified in Fed. R. Bankr. P. 9014 and 7004.
6.2 Class Two A (if none, indicate): Ciaims set forth below are secured only by an interest in reel property that is the debtor's principal residence
located at 1475 S Quebec Wav # 46. Denver, CO 80231-2666 . Defau|ts shall be cured and regular payments shall be made:
Reguiar
monthly
T°W payment to
Total default amount to No. of be maria
amount to interest cure months to directly to Date of first
Creditor be cured1 rate arrearage cure creditor payment
Deutsche Bank 66,618 0% 66,618 60 304.82 10!1!18
6.3 Class Two B [if none, indicate]: Pursuant to 11 U.S.C. § 1322(b)(5). secured (other than claims secured only by an interest in real property that is
the debtor's principal residence) or unsecured claims set forth below on which the last payment is due after the date on which the final payment
under the Plan is due. Defau|ts shall be cured and regular payments shall be made:
[X] None
OR
Regular
monthly
Total payment to
Total default amount to No. of be made
amount to interest cure months to directiy to Date of first
Creditor Description of collateral be cured2 rate arrearage cure creditor payment
6.4 Class Two C [if none, indicate}: Executory contracts and unexpired leases are rejected, except the following, which are assumed:
[X] None
OR

i_.B.F. 3015-1.1 nznr)

page 3

 

 

CaSe:18-18187-|\/|ER DOC#ZSO Filed:12/O4/18 Eiitei’ed212/O4/181320622O Page€ Oi 12

CaSe:18-18187-|\/|ER DOC#ZSO Filed:12/O4/18 Eiitel’ed212/O4/181320622O Page? Oi 12

 

Reguiar
monthly
payment to
Total No. of irc madc
Property, ll any, subject to the contract amount to months to dircctiy tc Date of first
Other party to lease or contract or lease cure, lt any cure crcditcr payment

 

 

 

 

 

 

 

 

A. |ri the event that debtor rejects the lease or contract, creditor shall file a proof of claim or amended proof of claim reflecting the rejection of the
lease or contract within 30 days of the entry of the order conhrming this plan, failing which the claim may be barred.

class Throe - Alr other Aiiowoo secured claims

C|aims shall be divided lnto separate classes to which 11 U.S.C. § 506 shall or shall not apply as follows:

7.1 lllioclification of nghts: if debtor is proposing to modify the rights of creditors in Class Three, debtor must specihcaliy serve such creditor in the
manner specified in Fed. R. Bankr. P. 9014 and 7004.

1.2 Adequate Protection: if adequate protection payments are indicatedl such payments will be made by the trustee to the creditors indicated above
until such time that superior class creditors are paid in full. Any adequate protection payments made will be subtracted from the total amount
payable. Un|ess othenM'se provided, adequate protection payments will accrue from the date of filing birt will not be made until the creditor has filed a
timely proof of claim.

7.3 Secured claims subject to 11 U.S.C. § 506 (Rea| Property): |n accordance with Fed. R. Bankr. P. 3012, 7004 and L.B.R. 3012-1, the debtor has
filed and served a separate motion for valuation of collateral and determination of secured status under 11 U.S.C. § 506 as to the real property and
claims listed in Part 1.3 of this plan and below. The plan is subject to the court order on the debtor's motion. lt the court grants the debto‘s moiion,
the creditor will have an unsecured claim in the amount of the debt as stated in any timely filed. allowed proof of claim, including such claims filed
within thirty days from entry of an order determining secured status under Fed. R. Bankr. P. 3002(¢)(1) and (3). The creditors listed in Part 1.3 and
below shall retain the liens securing their claims until discharge under 11 U.S.C§ 1328, or, if the debtor is not eligible for a discharge upon the
debtor’s successful completion of all plan payments and the closing of the case.

 

 

 

 

 

 

[X] None
OR
Proof of claim
Descrlptlon of collateral amount, if
flame of creditor ipursuant to L.B.R. 3012-1) any
7.4 Secured claims subject to 11 U.S.C. § 506 [if none. indicate]: The debtor moves the court, through this chapter 13 plan, for a valuation of

collateral and determination of secured status under 11 U.S.C§ 506 regarding the property and claims below. The creditors shall retain the liens
securing their claims until discharge under 11 U.S. C. § 1328 or payment in full under nonbankruptcy law.

[ ] None

OR

A. The following creditors shall be paid the value of their interest in collatera|. Any remaining portion of the allowed claim shall be treated as a
general unsecured claim.

 

 

 

 

 

Confirmatlon Amount of Adequate Total
value of debt as interest protection amount
Credltor Description of collateral cciiatcrai cchctitticd rate payment payable

 

 

B. The following creditors shall be paid the remaining balance p table on the debt over the period 'equired to pay the sum in f il|.

 

 

 

 

 

 

 

 

 

 

Confirmatlon Amount of Adequate Total
value of debt as interest protectio amount
collatera schedu| m n payabi
Credltor Descrlpt|on of collateral i cd e payment c
7.5 Secured claims to which 11 U.S.C. § 506 shall not apply lpersona| propertyi [if none, indicate]: The following creditors shall retain the liens

securing their claims, and they shall be paid the amount specified which represents the remaining balance payable on the debt over the period
required to pay the sum in full:

[X] None
OR

L.B.F. 3015-1.1 (12/17) page 4

CaSe:18-18187-|\/|ER DOC#ZSO Filed:12/04/18 Entered212/04/1813206220 Page$ Of 12

CaSe:18-18187-|\/|ER DOC#ZSO Filed212/04/18 Entered:12/04/1813206220 PageQ Of 12

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Adequate

Amount of protection Total

debt as interest payment amount
Credltor Description of collateral scheduled rate payable
7.6 Prolpei['ty being surrendered [if none, lndlcate]: The debtor surrenders the following property securing an allowed secured claim to the holder of

suc c a m:
[X] None
Antlcl ted d

Credltor Property surrer?;er ace of
7.7 Re|ief from Stay: Re|ief from the automatic stay to permit enforcement of the liens encumbean surrendered property shall be deemed granted by

the Cour_t at the time of confirmation of this Plan. Vrhth respect to property surrenderedl no distribution on the creditoc|aim shall be made unless
that creditor files a proof of claim or an amended proof of claim to take into account the surrender of the property.

Class Four - Allowed Unsecured Clalms Not Otherwise Referred To in the Plan

8.1 payment of Class Four Clalms: Class Four C|aims are provided for in an amount not less than the greater of:
A. The amount necessary to meet the best interests of creditors pursuant to 11 U.S.(§ 1325(a)(4) as set forth in Part 3.2; or
B. Total disposable income for the applicable commitment period defined by 11 U.S.t§.1325(b)(1)-(4).

8.2 Disposabie income: The monthly disposable income of Q [amount] has been calculated on Form 122C-1 or 1220-2, as applicablel Total
disposable income is $Q [amount] which is the product of monthly disposable income of g [amount] times the applicable commitment period of
36 months [tima parrod].

8.3 Classlficatlon of C|a|ms:
A. [X] Class Four claims are of one class and shall be paid a pro rata portion of all funds remaining after payment by the trustee of all prior
classes

8.4 Non~Dlschargable Cla|ms: A timely filed claim. found by the Court to be non-dischargeable pursuant to 11 U.S.G.523(a)(2). (4). or (6), will

share prorate in the distribution to Class Four. Collection of the balance is stayed until the case is dismissed converted to a Chapter 7 or discharge
enters, unless ordered otherwise

-crass Five - Posr-Peurron claims Alrowed under 11 u.s.c. § 1305 rif none indicate

Post-petition claims allowed under 11 U.S.C§ 1305 shall be paid as follows:
[X] None

Part 10 Other Provlslons

10.‘| Direct Payments: Payment will be made directly to the creditor by the debtor on the following ciaims:

 

llll onthly
payment No. of months
Credltor Coilaterai, if any amount to payoff

 

 

 

None

 

 

 

 

10.2 Etfective Date of Plan: The effective date of this Plan shall be the date of entry of the Order of Contirmation.

10.3 Order of Dlstrtbutlon:

A. [X] The amounts to be paid to the Class One creditors shall be paid in fulll except that the chapter 13 trustedee shall be paid up to, but not
more than, the amount accrued on actual payments made to date. After payment of the Class One creditors, the amounts to be paid to cure the
defaults of the Class Two A, Class Two B and Class Two C creditors shall be paid in full before distributions to creditors in Classes Three.

Four, and Five (strike any portion of this sentence which is not applicable). The amounts to be paid to the Class Three creditors shall be paid in
full before distributions to creditors in Classes Four and Five. Distn'butions under the plan to unsecured creditors will only be made to creditors
whose claims are allowed and are timely filed pursuant to Fed. R. Bankr. P. 3002 and 3004 and after payments are made to Classes One, Two

A, Two B, Two C and Three above in the manner specified in Paits 5, 6, 7, and 8.1..

10.4 lllotions to Void Llens under 11 U.S.C. § 522(f): |n accordance with Fed. R. Bankr. P. 4003(d). the debtor intends to file or has liled, by separate
motion served in accordance with Fed. R. Bankr. P. 7004, a motion to void lien pursuant to 11 U.S.§522(t) as to the secured creditors listed in
Part 1.4 and be|ovrr.

 

Date of order
Descrlption ot collateral (pursuant to L.B.R Date motion to granting motion
Credltor 4003-2) avoid lien filed or pending

 

 

 

 

 

None

 

 

10.5 Student Loans:

L.B.F. 3015-1.1 (12/17) pages

CaSe:lS-J_SJ_S?-|\/|ER DOC#ZSO Filed212/04/18 Entered:12/04/1813206220 PagelO Of 12

CaSe:18-18187-|\/|ER DOC#ZSO Filed:12/O4/18 Entefed:12/O4/181320622O Pagell Oi 12

[X] No Student Loans

10.6 Restitutlon:
[X] No Restitution

10.? Relnvestment of Property in debtor: Al| property of the estate shall vest in the debtor at the time of confirmation of this Plan.

10.8 lnsurance: insurance in an amount to protect liens of creditors holding secured claims is currently in effect and will be obtained and Kept in force

through the period of the Plan.

Appiicabie policies will be endorsed to provide a clause making the applicable creditor a loss payee of the policy.

Fresumptively Reasonab|e Fee

[X] Counsel elects the Presumplive|y Reasonabie Fee pursuant to L.B.R. 2016-11amy objection to the allowance of the Presumptively Reasonab|e

Fee must be made by the objection deadline to confirmation.

Nonstandard Plan Provlslons

Under Bankruptcy Rule 3015.1(e). nonstandard provisions must be set forth below. A nonstandard provision is a provision not otherwise included in the
Officia| Form or deviating from it. Nonstandard provisions set out elsewhere in this plan are void.

[X] The following plan provisions will be effective only if there is a check in the box “inciuded" in Part 1.2. Debtor to pay 100% of Class l-iV claims.

Signature of Debtor(s) and Debtoris)' Attorney

l certify that the wording and order of the provisions in this Chapter 13 Plan are identical to those contained in the Ofticial Form 3015-1.1, and that the plan

contains no nonstandard provisions other than those set out in Part 12.

Daie December 3 2018

 

Part 14 Veriftcation of Debtor

/s/ David M. Serafin
Signature

Bar Number (if applicable):33686

Mailing Address:Law Office of David Serafin
501 S. Cher[y Ste 1100

Denver CO 80246

Teiephone Number:

Facsimile number:

E-maii address:david@davidserafin|aw.com

 

 

l declare under penalty of perjury that the foregoing is true and correcl.

Dated: Deg_a_mber 3, 2018

 

1 The lesser of this amount or the amount specified in the Proof of C|aim.
2 The lesser of this amount or the amount specified in the Proof of C|aim.

L.B.F. 3015-1.1 (12!17)

/s/ Richard R. Beam
Signature of Debtor 1

Mai|ing Address:1475 § Quebec Way
# 46

D_enver co 30231-2666

 

page 5

CaSe:18-18187-|\/|ER DOC#ZSO Filed:12/O4/18 Entefed:12/O4/181320622O Pagel2 Oi 12

